 
 
 
HZO, INC.
 
INVESTOR RIGHTS AGREEMENT
 
 
This Investor Rights Agreement (this “Agreement”) is made as of September 25,
2009, by and among hZo, Inc., a Delaware corporation (the “Company”), and the
persons and entities listed on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”).  Unless otherwise defined herein, capitalized
terms used in this Agreement have the meanings ascribed to them in Section 1.
 
RECITALS
 
WHEREAS, the Investors are parties to the Series A Preferred Stock Purchase
Agreement of even date herewith, among the Company and the Investors listed on
the Schedule of Investors thereto (the “Purchase Agreement”), and it is a
condition to the closing of the sale of the Series A Preferred Stock to the
Investors listed on such Schedule of Investors that the Investors and the
Company execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt of and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
 
AGREEMENT
 
Section 1
 
Definitions
 
1.1 Certain Definitions
 
.  As used in this Agreement, the following terms have the meanings set forth
below:
 
(a) “Change of Control” means (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions to which
the Company is party (including, without limitation, any stock acquisition,
reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in
which the holders of the voting securities of the Company outstanding
immediately prior to such transaction continue to retain (either by such voting
securities remaining outstanding or by such voting securities being converted
into voting securities of the surviving entity), as a result of shares in the
Company held by such holders prior to such transaction, at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such transaction
or series of transactions; (ii) a sale, lease or other conveyance of all or
substantially all of the assets of the Company; or (iii) any liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
(c) “Common Stock” means the Common Stock of the Company.
 
(d) “Conversion Stock” means shares of Common Stock issued upon conversion of
the Preferred Stock.
 
(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.
 
(f)  “Holder” means any Investor who holds Registrable Securities and any holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been duly and validly transferred in accordance with Section 2.12
of this Agreement.
 
(g) “Indemnified Party” has the meaning set forth in Section 2.6(c) hereto.
 
(h) “Indemnifying Party” has the meaning set forth in Section 2.6(c) hereto.
 
(i) “Initial Public Offering” means the closing of the Company’s first firm
commitment underwritten public offering pursuant to an effective registration
statement filed under the Securities Act covering the offer and sale of the
Company’s Common Stock.
 
(j) “Initiating Holders” means any Holder or Holders who in the aggregate hold
not less than twenty percent (20%) of the outstanding Registrable Securities.
 
(k) “Investors” means the persons and entities listed on Exhibit A hereto.
 
(l) “Major Investors” has the meaning set forth in Section 3.1 hereof, and shall
include any general partners and affiliates of a Major Investor (including in
the case of a venture capital fund partners and funds affiliated with such
fund).
 
(m) “New Securities” has the meaning set forth in Section 4.1(a) hereto.
 
(n) “Other Selling Stockholders” means persons other than Holders who, by virtue
of agreements with the Company, are entitled to include their Other Shares in
certain registrations hereunder.
 
(o) “Other Shares” means shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted or may be granted in the future (subject to the consents and
approvals required by this Agreement).
 
(p) “Preferred Stock” means the Company’s Series A Preferred Stock.
 
(q) “Purchase Agreement” has the meaning set forth in the Recitals hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(r) “Qualified Public Offering” means a firm commitment underwritten public
offering pursuant to an effective registration statement filed under the
Securities Act, covering the offer and sale of the Company’s Common Stock with
aggregate offering proceeds to the Company in excess of $25,000,000 (before
deduction of underwriters’ commissions and expenses).
 
(s) “Registrable Securities” means (i) shares of Common Stock issued or issuable
pursuant to the conversion of the Preferred Stock, (ii) shares of Common Stock
held by Investors who are parties to the Purchase Agreement, and (iii) any
Common Stock issued as a dividend or other distribution with respect to or in
exchange for or in replacement of the shares of Common Stock or Preferred Stock
referenced in (i) or (ii) above; provided, however, that Registrable Securities
shall not include any shares of Common Stock described in clause (i), (ii) or
(iii) above which have previously been registered or which have been sold to the
public either pursuant to a registration statement or Rule 144, or which have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not validly assigned in accordance with this Agreement.
 
(t) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
(u) “Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and one special counsel for
the Holders (not to exceed $50,000 per registration), blue sky fees and
expenses, and expenses of any regular or special audits incident to or required
by any such registration, but shall not include Selling Expenses, fees and
disbursements of other counsel for the Holders and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.
 
(v) “Restricted Securities” means any Registrable Securities required to bear
the first legend set forth in Section 2.8(c) hereof.
 
(w) “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
(x) “Rule 145” means Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
(y) “Rule 415” means Rule 415 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(z) “Securities Act” means the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.
 
(aa) “Selling Expenses” means all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder (other than the fees and
disbursements of one special counsel to the Holders included in Registration
Expenses).
 
(bb) “Withdrawn Registration” means a forfeited demand registration under
Section 2.1 in accordance with the terms and conditions of Section 2.4.
 
Section 2                      
 
Registration Rights
 


 
2.1 Requested Registration
 
.
 
(a) Request for Registration.  Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from Initiating Holders a written
request signed by such Initiating Holders that the Company effect any
registration with respect to all or a part of the Registrable Securities (such
request shall state the number of shares of Registrable Securities to be
disposed of and the intended methods of disposition of such shares by such
Initiating Holders), the Company will:
 
(i) promptly give written notice of the proposed registration to all other
Holders; and
 
(ii) as soon as practicable, file and use its commercially reasonable efforts to
effect such registration (including, without limitation, filing post-effective
amendments, appropriate qualifications under applicable blue sky or other state
securities laws, and appropriate compliance with the Securities Act) and to
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within twenty (20) days after such written notice from the Company is mailed or
delivered.
 
(b) Limitations on Requested Registration.  The Company shall not be obligated
to effect, or to take any action to effect, any such registration pursuant to
this Section 2.1:
 
(i) Prior to the earlier of (A) the five (5) year anniversary of the date of
this Agreement or (B) one hundred eighty (180) days following the effective date
of the Initial Public Offering;
 
(ii) If the Initiating Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration statement,
propose to sell Registrable Securities and such other securities (if any) the
aggregate gross proceeds to the Company of which (without deduction for
underwriter’s discounts and expenses related to the issuance) are less than
$10,000,000;
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(iii) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;
 
(iv) After the Company has initiated two such registrations pursuant to this
Section 2.1 (counting for these purposes only (x) registrations which have been
declared or ordered effective and pursuant to which securities have been sold,
and (y) Withdrawn Registrations);
 
(v) During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate (as provided in a certificate of such effect
executed by an authorized officer of the Company for the benefit of Holders) of
the date of filing of, and ending on a date one hundred eighty (180) days after
the effective date of, a Company-initiated registration; provided that the
Company is actively employing in good faith commercially reasonable efforts to
cause such registration statement to become effective; or
 
(vi) If the Initiating Holders propose to dispose of shares of Registrable
Securities which may be immediately registered on Form S-3 pursuant to a request
made under Section 2.3 hereof.
 
(c) Deferral.  If (i) in the good faith judgment of the Board of Directors of
the Company, the filing of a registration statement covering the Registrable
Securities would be detrimental to the Company and the Board of Directors of the
Company concludes, as a result, that it is in the best interests of the Company
to defer the filing of such registration statement at such time, and (ii) the
Company shall furnish to such Holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be detrimental to the Company for such registration
statement to be filed in the near future and that it is, therefore, in the best
interests of the Company to defer the filing of such registration statement,
then (in addition to the limitations set forth in Section 2.1(b)(v) above) the
Company shall have the right to defer such filing for a period of not more than
ninety (90) days after receipt of the request of the Initiating Holders, and,
provided further, that the Company shall not defer its obligation in this manner
more than once in any twelve-month period.
 
(d) Other Shares.  The registration statement filed pursuant to the request of
the Initiating Holders may, subject to the provisions of Section 2.1(e), include
Other Shares, and may include securities of the Company being sold for the
account of the Company.
 
(e) Underwriting.  If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
this Section 2.1 and the Company shall include such information in the written
notice given pursuant to Section 2.1(a)(i).  In such event, the right of any
Holder to include all or any portion of its Registrable Securities in such
registration pursuant to this Section 2.1 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities to the extent provided herein.  If the Company shall
request inclusion in any registration pursuant to Section 2.1 of securities
being sold for its own account, or if other persons shall request inclusion in
any registration pursuant to Section 2.1, the Initiating Holders shall, on
behalf of all Holders, offer to include such securities in the underwriting and
such offer shall be conditioned upon the participation of the Company or such
other persons in such underwriting and the inclusion of the Company’s and such
person’s other securities of the Company in the underwriting and their
acceptance of the further applicable provisions of this Section 2 (including
Section 2.10).  The Company shall (together with all Holders and other persons
proposing to distribute their securities through such underwriting) enter into
an underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting by a majority in
interest of the Initiating Holders, which underwriters are reasonably acceptable
to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Section 2.1, if the underwriters
advise the Initiating Holders in writing that marketing factors require a
limitation on the number of shares to be underwritten, the number of Registrable
Securities, securities of the Company and Other Shares that may be so included
shall be allocated as follows: (i) first, among all Holders requesting to
include Registrable Securities in such registration statement based on the pro
rata percentage of Registrable Securities held by such Holders relative to all
Holders requesting to include Registrable Securities in such registration
statement, assuming conversion; (ii) second, to the Other Selling Stockholders;
and (iii) third, to the Company, which the Company may allocate, at its
discretion, for its own account, or for the account of other holders or
employees of the Company. No securities of the Company or Other Shares shall be
included in such registration if any Registrable Securities that are requested
to be included in such registration are not included.
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from the Company, the underwriter or the
Initiating Holders.  The securities (including Registrable Securities) so
excluded shall also be withdrawn from such registration.  If shares are so
withdrawn from the registration and if the number of shares to be included in
such registration was previously reduced as a result of marketing factors
pursuant to this Section 2.1(e), then the Company shall then offer to all
Holders and Other Selling Stockholders who have retained rights to include
securities in the registration the right to include additional Registrable
Securities or Other Shares in the registration in an aggregate amount equal to
the number of shares so withdrawn, with such shares to be allocated among such
Holders and other Selling Stockholders requesting additional inclusion, as set
forth above.
 
2.2 Company Registration
 
 
(a) Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration pursuant to Section 2.1 or 2.3, a
registration relating solely to employee benefit plans, a registration relating
to the offer and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, a registration statement relating
to an offering on a delayed basis pursuant to Rule 415, or a registration on any
registration form that does not permit secondary sales, and provided that a
registration statement covering the sale of Registrable Securities is not then
effective and available for sales thereof by the Holders, the Company will:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) promptly give written notice of the proposed registration to all Holders;
and
 
(ii) use its commercially reasonable efforts to include in such registration
(and any related qualification under blue sky laws or other compliance), except
as set forth in Section 2.2(b) below, and in any underwriting involved therein,
all of such Registrable Securities as are specified in a written request or
requests made by any Holder or Holders received by the Company within twenty
(20) days after such written notice from the Company is mailed or
delivered.  Such written request may specify all or a part of a Holder’s
Registrable Securities.
 
(b) Underwriting.  If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i).  In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and any Other Selling Stockholders) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in the registration and underwriting (but not to less than 30% of the
Registrable Securities that the requesting Holders propose to distribute through
such underwriting unless such underwriting is in connection with the Initial
Public Offering, in which case up to 100% of the Registrable Securities may be
so excluded, so long as, in such case, all securities to be offered in such
Initial Public Offering are for the account of the Company and not for the
account of a security holder or holders).  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, (ii) second, to the Holders requesting to include
Registrable Securities issued or issuable upon conversion of shares of Series A
Preferred Stock purchased pursuant to the Purchase Agreement in such
registration statement up to the full amount of such Registrable Securities held
by such Holders; (iii) third, to the Holders requesting to include Registrable
Securities in such registration statement whose Registrable securities have not
been included in such registration pursuant to subsection (ii) of this paragraph
based on the pro rata percentage of such Registrable Securities held by such
Holders relative to all such Holders requesting to include Registrable
Securities in such registration statement, assuming conversion; and (iv) fourth,
to Other Selling Stockholders requesting to include Other Shares in such
registration statement based on the pro rata percentage of Other Shares held by
such Other Selling Stockholders, assuming conversion.
 
 
 
 

--------------------------------------------------------------------------------

 
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration.  If shares are so withdrawn from the registration and if
the number of shares of Registrable Securities to be included in such
registration was previously reduced as a result of marketing factors pursuant to
Section 2.2(b), the Company shall then offer to all persons who have retained
the right to include securities in the registration the right to include
additional securities in the registration in an aggregate amount equal to the
number of shares so withdrawn, with such shares to be allocated among the
persons requesting additional inclusion, in the manner set forth above.
 
(c) Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.
 
2.3 Registration on Form S-3
 
 
(a) Request for Form S-3 Registration.  After the Company has qualified for the
use of Form S-3, in addition to the rights contained in the foregoing provisions
of this Section 2 and subject to the conditions set forth in this Section 2.3,
if the Company shall receive from a Holder or Holders of at least 20% of the
Registrable Securities a written request that the Company effect any
registration on Form S-3 or any similar short form registration statement with
respect to all or part of the Registrable Securities (such request shall state
the number of shares of Registrable Securities to be disposed of and the
intended methods of disposition of such shares by such Holder or Holders), the
Company will take all such action with respect to such Registrable Securities as
required by Section 2.1(a)(i) and (ii).
 
(b) Limitations on Form S-3 Registration.  The Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2.3:
 
(i) In the circumstances described in either Sections 2.1(b)(i), 2.1(b)(iii) or
2.1(b)(v); or
 
(ii) If the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) on Form S-3 at an aggregate price
to the public of less than $1,000,000; or
 
(iii) If, in a given twelve-month period, the Company has effected two (2) such
registrations in such period.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Deferral.  The provisions of Section 2.1(c) shall apply to any registration
pursuant to this Section 2.3.
 
(d) Underwriting.  If the Holders of Registrable Securities requesting
registration under this Section 2.3 intend to distribute the Registrable
Securities covered by their request by means of an underwriting, the provisions
of Sections 2.1(e) shall apply to such registration.  Notwithstanding anything
contained herein to the contrary, registrations effected pursuant to this
Section 2.3 shall not be counted as requests for registration or registrations
effected pursuant to Section 2.1.
 
2.4 Expenses of Registration
 
.  All Registration Expenses incurred in connection with registrations pursuant
to Sections 2.1, 2.2 and 2.3 hereof shall be borne by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Sections 2.1 and 2.3 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered or because a
sufficient number of Holders shall have withdrawn so that the minimum offering
conditions set forth in Sections 2.1 and 2.3 are no longer satisfied (in which
case all participating Holders shall bear such expenses pro rata among each
other based on the number of Registrable Securities requested to be so
registered), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to a demand registration pursuant to Section 2.1;
provided, however, in the event that a withdrawal by the Holders is based upon
material adverse information relating to the Company that is different from the
information known or publicly available to the Holders requesting registration
at the time of their request for registration under Section 2.1, such
registration shall not be treated as a counted registration for purposes of
Section 2.1 hereof or for purposes of determining previously registered shares
in the definition of Registrable Securities, even though the Holders do not bear
the Registration Expenses for such registration.  All Selling Expenses relating
to securities registered on behalf of the Holders pursuant to Sections 2.1, 2.2
or 2.3 shall be borne by the holders of securities included in such registration
pro rata among each other on the basis of the number of Registrable Securities
so registered.
 
2.5 Registration Procedures
 
.  In the case of each registration effected by the Company pursuant to
Section 2, the Company will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof.  At its
expense, the Company will use its commercially reasonable efforts to:
 
(a) Keep such registration effective for a period ending on the earlier of the
date which is sixty (60) days from the effective date of the registration
statement or such time as the Holder or Holders have completed the distribution
described in the registration statement relating thereto;
 
(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as a Holder from time to time may reasonably request;
 
(d) Register and qualify the securities covered by such registration statement
under such other securities or Blue Sky laws of such jurisdictions as shall be
reasonably requested by the Holders; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.
 
(e) Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances then existing, and
following such notification promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;
 
(f) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;
 
(g) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed; and
 
(h) In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1, Section 2.2 or Section 2.3 hereof,
enter into an underwriting agreement in form reasonably necessary to effect the
offer and sale of the Registrable Securities, provided such underwriting
agreement contains reasonable and customary provisions, and provided further,
that each Holder participating in such underwriting shall also enter into and
perform its obligations under such an agreement.
 
2.6 Indemnification
 
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of its current, former and future: (i) officers,
(ii) directors, (iii) partners, (iv) employees, (v) members and (vi) agents; and
each person controlling, controlled by or under common control with such Holder,
and each of their respective current, former and future:  (i) officers,
(ii) directors, (iii) partners, (iv) employees, (v) members and (vi) agents,
within the meaning of Section 15 of the Securities Act, with respect to which
registration, qualification, or compliance has been effected pursuant to this
Section 2, and each underwriter, if any, and each person who controls within the
meaning of Section 15 of the Securities Act any underwriter  (each a “Holder
Indemnified Party”), against all expenses, claims, losses, damages, and
liabilities (or actions, proceedings, or settlements in respect thereof) arising
out of or based on: (i) any untrue statement (or alleged untrue statement) of a
material fact contained or incorporated by reference in any prospectus, offering
circular, or other document (including any related registration statement,
notification, or the like) incident to any such registration, qualification, or
compliance, (ii) any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any violation (or alleged violation) by the Company of
the Securities Act, any state securities laws or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any offering covered by such registration,
qualification, or compliance, and the Company will reimburse each such Holder
Indemnified Party, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability, or action; provided that the Company will not be liable to a
Holder Indemnified Party in any such case to the extent that any such claim,
loss, damage, liability, or action arises out of or is based on any untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by such Holder Indemnified Party and stated
to be specifically for use therein; and provided, further that, the indemnity
agreement contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such
registration, qualification, or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, partners, employees and
agents and each underwriter, if any, of the Company’s securities covered by such
a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Holder, and each of their current, former and future officers, directors,
partners, employees, members and agents and each person controlling, controlled
by or under common control with such Holder (each a “Company Indemnified Party”,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on: (i) any untrue statement (or alleged untrue
statement) of a material fact contained or incorporated by reference in any such
registration statement, prospectus, offering circular, or other document
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such Company Indemnified Party for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability, or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages, or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.6(b), when aggregated with any
contributions under Section 2.6(d), exceed the net proceeds from the offering
received by such Holder, except in the case of fraud by such Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.6, to the extent such
failure is not materially prejudicial.  No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.  Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.
 
(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations; provided, that,
in no event shall any contribution by a Holder under this Section 2.6(d), when
aggregated with any indemnity under Section 2.6(b), exceed the net proceeds from
the offering received by such Holder, except in the case of fraud by such
Holder.  The relative fault of the Indemnifying Party and of the Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering, in connection with
which Holders have exercised their
 
 
 

--------------------------------------------------------------------------------

 
 
 
registration rights hereunder and included Registrable Securities in the
applicable registration statement, are in conflict with the foregoing
provisions, the provisions in the underwriting agreement shall control and
supersede in their entirety the provisions contained herein.
 
2.7 Obligations of Each Holder
 
.  In connection with any registration of Registrable Securities pursuant to
this Agreement, each Holder shall:
 
(a) timely furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification, or compliance referred to in this Section 2;
 
(b) upon receipt of notice from the Company of the happening of any event of the
kind described in Section 2.5(e), immediately discontinue any sale or other
disposition of Registrable Securities until the filing of an amendment or
supplement as described in Section 2.5(e) and the receipt of the copies of such
amended or supplemented prospectus, and, if so directed, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies in such Holder’s possession, of the prospectus covering
such Registrable Securities that is current at the time of such notice;
 
(c) to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;
 
(d) notify the Company when it has sold all of the Registrable Securities held
by it; and
 
(e) notify the Company at any time when any information supplied by such Holder
in writing for inclusion in a registration statement or related prospectus
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances then existing;
immediately discontinue any sale or other disposition of Registrable Securities
until the filing of an amendment or supplement to such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such shares,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing; and use commercially reasonable efforts to assist the Company as
may be appropriate to make such amendment or supplement effective for such
purpose.
 
2.8 Restrictions on Transfer
 
 
(a) Each Investor agrees to comply in all respects with the provisions of this
Section 2.8.  Each Investor agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of any securities of the
Company owned by such Investor, or any beneficial interest therein, unless and
until (x) the transferee thereof has agreed in writing for the benefit of the
Company to take and hold such securities subject to, and to be bound by, the
terms and conditions set forth in this Agreement, including, without limitation,
this Section 2.8 and Section 2.10, except for transfers permitted under
Section 2.8(a)(i), and (y):
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(ii) Such Investor shall have given prior written notice to the Company of such
Investor’s intention to make such disposition and shall have furnished the
Company with a detailed description of the manner and circumstances of the
proposed disposition, and, if requested by the Company, such Investor shall have
furnished the Company, at its expense, with (i) an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such disposition will
not require registration of such securities under the Securities Act or (ii) a
“no action” letter from the Commission to the effect that the transfer of such
securities without registration will not result in a recommendation by the staff
of the Commission that action be taken with respect thereto, whereupon the
Investor shall be entitled to transfer such securities in accordance with the
terms of the notice delivered by the Investor to the Company.  It is agreed that
the Company will not require opinions of counsel or “no action” letters for
transactions made pursuant to Rule 144 except in unusual circumstances.
 
(b) Notwithstanding Section 2.8(a), each Investor may make any of the following
permitted transfers without complying with Section 2.8(a): (i) a transfer not
involving a change in beneficial ownership, or (ii) in transactions involving
the distribution without consideration of securities by any Investor to (x) a
parent, subsidiary or other affiliate of Investor that is a corporation, or
(y) any of its partners, members or other equity owners, or former partners,
former members or other equity owners, or to the estate of any of its partners,
members or other equity owners or former partners, former members or other
equity owners (so long as, in the case of clauses (i) and (ii), the transferee
thereof has agreed in writing for the benefit of the Company to take and hold
such securities subject to, and to be bound by, the terms and conditions set
forth in this Agreement, including without limitation, Section 2.8 and
Section 2.10), or (iii) transfers in compliance with Rule 144, as long as the
Company is furnished with satisfactory evidence of compliance with such Rule;
provided, in each case, that the Investor shall give written notice to the
Company of such Investor’s intention to effect such disposition and shall have
furnished the Company with a detailed description of the manner and
circumstances of the proposed disposition.
 
(c) Each certificate representing securities shall (unless otherwise permitted
by the provisions of this Agreement) be stamped or otherwise imprinted with a
legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
 
 
 
 

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD OF UP TO 180 DAYS IN THE
EVENT OF A PUBLIC OFFERING, AS SET FORTH IN AN INVESTOR RIGHTS AGREEMENT, A COPY
OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
The Investors consent to the Company making a notation on its records and giving
instructions to any transfer agent of the securities in order to implement the
restrictions on transfer established in this Section 2.8.
 
(d) The first legend referring to federal and state securities laws identified
in Section 2.8(c) hereof stamped on a certificate evidencing the securities and
the stock transfer instructions and record notations with respect to such
securities shall be removed and the Company shall issue a certificate without
such legend to the holder of such securities if (i) such securities are
registered under the Securities Act, or (ii) such Investor provides the Company
with an opinion of counsel reasonably acceptable to the Company to the effect
that a public sale or transfer of such securities may be made without
registration under the Securities Act, or (iii) such holder provides the Company
with reasonable assurances that such securities can be sold pursuant to Rule 144
under the Securities Act.
 
2.9 Rule 144 Reporting
 
.  With a view to making available the benefits of certain rules and regulations
of the Commission that may permit the sale of the Restricted Securities to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:
 
(a) Make and keep public information regarding the Company available as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after ninety (90) days following the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;
 
(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it has become subject to such reporting requirements; and
 
(c) So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.10 Market Stand-Off Agreement
 
.  Each Investor hereby agrees that such Investor shall not sell or otherwise
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities) of the Company held by
such Investor (other than those included in the registration) during the one
hundred eighty (180) day period following the effective date of the Company’s
Initial Public Offering (or such other period as may be requested by the Company
or an underwriter to accommodate regulatory restrictions on (i) the publication
or other distribution of research reports and (ii) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in NASD
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto); provided, that, all officers and directors of the Company
and holders of at least 1% of the Company’s voting securities are bound by and
have entered into similar agreements.  Furthermore, the Company and any
underwriter will not release any officer, director or greater than one percent
(1%) stockholder, in whole or in part, from their market stand-off obligations
unless a proportionate amount of Registrable Securities held by each Holder is
also released.  The obligations described in this Section 2.10 shall not apply
to a registration relating solely to employee benefit plans on Form S-l or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.  The Company may impose stop-transfer
instructions and may stamp each such certificate with the second legend set
forth in Section 2.8(c) hereof with respect to the shares of Common Stock (or
other securities) subject to the foregoing restriction until the end of such one
hundred eighty (180) day (or other) period.  Each Holder agrees to execute a
market standoff agreement with said underwriters in customary form consistent
with the provisions of this Section 2.10.
 
2.11 Delay of Registration
 
.  No Holder shall have any right to take any action to restrain, enjoin, or
otherwise delay any registration as the result of any controversy that might
arise with respect to the interpretation or implementation of this Section 2.
 
2.12 Transfer or Assignment of Registration Rights
 
.  The rights to cause the Company to register securities granted to a Holder by
the Company under this Section 2 may be transferred or assigned by a Holder only
in connection with the transfer of Registrable Securities to affiliated entities
or persons of a Holder (including but not limited to: (i) a constituent partner
or a former partner of a Holder that is a partnership; (ii) a parent, subsidiary
or other affiliate of a Holder that is a corporation; (iii) an immediate family
member living in the same household, a descendant, or a trust therefore, in the
case of a Holder who is an individual; (iv) a current or former member of a
Holder that is a limited liability company; or (v) any person or entity
controlling, controlled by or under common control (including without limitation
control by management contract or arrangement) with any other person or entity),
or to a transferee or assignee of not less than five percent (5%) of Registrable
Securities (as presently constituted and subject to subsequent adjustments for
stock splits, stock dividends, reverse stock splits, and the like); provided
that (i) such transfer or assignment of Registrable Securities is effected in
accordance with the terms of Section 2.8 hereof, the Right of First Refusal and
Co-Sale Agreement dated as of even date herewith (if applicable), and applicable
securities laws, (ii) the Company is given written notice prior to said transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the securities with respect to which such registration rights are
intended to be transferred or assigned and (iii) the transferee or assignee of
such rights assumes in writing the obligations of such Holder under this
Agreement, including without limitation the obligations set forth in
Section 2.10.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.13 Limitations on Subsequent Registration Rights
 
.  From and after the date of this Agreement, the Company shall not, without the
prior written consent of a majority in interest of the Holders (determined on an
as-converted basis), enter into any agreement with any holder or prospective
holder of any securities of the Company giving such holder or prospective holder
any registration rights the terms of which are pari passu or senior to the
registration rights granted to the Holders hereunder.
 
2.14 Termination of Registration Rights
 
.  The right of any Holder to request registration or inclusion in any
registration pursuant to Section 2.1, 2.2 or 2.3 shall terminate on the earlier
of (i) such date, on or after the closing of the Company’s first registered
public offering of Common Stock, on which all shares of Registrable Securities
held or entitled to be held upon conversion by such Holder may immediately be
sold under Rule 144 during any ninety (90)-day period or (ii) five (5) years
after the closing of the Company’s Initial Public Offering.
 
Section 3
 
Information Covenants of the Company
 
The Company hereby covenants and agrees as follows:
 
3.1 Basic Financial Information
 
.  The Company will furnish the following reports to each Holder of at least
1,000,000 shares of Preferred Stock and/or Conversion Stock (as presently
constituted and subject to subsequent adjustments for stock splits, stock
dividends, reverse stock splits and the like) (hereinafter, the “Major
Investors”):
 
(a) as soon as practicable after the end of each fiscal year of the Company, and
in any event within one hundred twenty (120) days after the end of each fiscal
year of the Company, a consolidated balance sheet of the Company and its
subsidiaries, if any, as at the end of such fiscal year, and consolidated
statements of income and cash flows of the Company and its subsidiaries, if any,
for such year, prepared in accordance with U.S. generally accepted accounting
principles consistently applied, audited by an accounting firm approved by the
Board of Directors;
 
(b) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, an unaudited income statement, statement of cash flows for such fiscal
quarter and an unaudited balance sheet as of the end of such fiscal quarter;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) as soon as practicable, but in any event within fifteen (15) days of the end
of each month, an unaudited income statement and statement of cash flows and
balance sheet for and as of the end of such month; and
 
(d) as soon as practicable, but in any event thirty (30) days prior to the end
of each fiscal year, a budget for the next fiscal year, which budget shall be
prepared on a monthly basis, including balance sheets and statements of cash
flows for such months and, as soon as approved by the Board of Directors, any
revised budget prepared by the Company.
 
3.2 Inspection
 
.  The Company shall permit each Major Investor and such Major Investor’s
accountants and counsel, at such Major Investor’s expense, to visit and inspect
the Company’s properties, to examine its books of account and records and to
discuss the Company’s affairs, finances and accounts with its officers, all at
such reasonable times as may be requested by the Major Investor.
 
3.3 Confidentiality
 
.  Anything in this Agreement to the contrary notwithstanding, no Major Investor
by reason of this Agreement shall have access to any trade secrets or classified
information of the Company.  The Company shall not be required to comply with
any information rights of Section 3 in respect of any Major Investor whom the
Board of Directors reasonably determines to be a competitor or an officer,
employee or director of a competitor.  Each Major Investor covenants not to use
Confidential Information (as defined below) in violation of the Exchange Act or
reproduce, disclose or disseminate Confidential Information to any other person
(other than its employees, partners, former partners, members, former members or
agents having a need to know the contents of such information, and its
attorneys), except in connection with the exercise of rights under this
Agreement, unless such Major Investor is required to disclose such information
by a governmental authority; provided that nothing in this Agreement shall be
construed to limit or in any way prevent any Major Investor from investing in a
competitor of the Company.  The obligations of Major Investor under this
Section 3.3 shall survive until such time as all Confidential Information of the
Company disclosed hereunder becomes publicly known and made generally available
through no action or inaction of the Major Investors, but in no event more than
one (1) year after the last disclosure of Confidential Information under this
Agreement. “Confidential Information” means any nonpublic information disclosed
by the Company to any Major Investor pursuant to this Agreement or pursuant to
the exercise of rights hereunder other than information that (i) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (ii) becomes publicly known and made
generally available after disclosure by the Company to any of the Major
Investors through no action or inaction of the Major Investors; (iii) is already
in the possession of any of the Major Investors at the time of disclosure by the
Company as shown by such Major Investor’s files and records immediately prior to
the time of disclosure; (iv) is obtained by any of the Major Investors from a
third party lawfully in possession of such information and without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by any of the Major Investors without use of or reference to the
Company’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.4 Stock Vesting
 
.  Unless otherwise approved unanimously by the Board of Directors, all stock
options and other stock equivalents issued after the date of this Agreement to
employees, directors, consultants and other service providers shall be subject
to vesting as follows:  (a) twenty-five percent (25%) of such stock shall vest
at the end of the first year following the earlier of the date of issuance or
such person’s services commencement date with the Company, and (b) seventy-five
percent (75%) of such stock shall vest monthly over the remaining three (3)
years.
 
3.5 Directors’ Liability and Indemnification
 
.  The Company’s Certificate of Incorporation and Bylaws shall provide (a) for
elimination of the liability of director to the maximum extent permitted by law
and (b) for indemnification of directors for acts on behalf of the Company to
the maximum extent permitted by law.
 
3.6 Director and Officer Insurance
 
.  The Company will maintain in full force and effect (and pay all premiums
thereon) director and officer liability insurance in such amounts as reasonably
acceptable to the Board of Directors (including each of the directors elected by
the holders of Preferred Stock).
 
3.7 Termination of Covenants
 
.  The covenants set forth in Sections 3.1 and 3.2 shall terminate and be of no
further force and effect upon the closing of a Qualified Public Offering or upon
the consummation of a Change of Control of the Company.
 
Section 4                      
 
Other Covenants
 
4.1 Right of First Refusal to Major Investors
 
. 
 
(a) The Company hereby grants to each Major Investor that is an “accredited
investor,” as defined under Rule 501(a) under the Securities Act, the right of
first refusal to purchase its pro rata share of New Securities (as defined in
this Section 4.1(a)) which the Company may, from time to time, propose to sell
and issue after the date of this Agreement.  A Major Investor’s pro rata share,
for purposes of this right of first refusal, is equal to the ratio of (a) the
number of shares of Common Stock (assuming full conversion and exercise of all
outstanding convertible securities, rights, options and warrants, directly or
indirectly, into Common Stock) owned by such Major Investor immediately prior to
the issuance of New Securities to (b) the total number of shares of Common Stock
(assuming full conversion and exercise of all outstanding convertible
securities, rights, options and warrants, directly or indirectly, into Common
Stock) outstanding immediately prior to the issuance of New Securities (the “Pro
Rata Share”).  Each Major Investor shall have a right of over-allotment such
that if any Major Investor fails to exercise its right hereunder to purchase its
pro rata share of New Securities, the other Major Investors may purchase the
non-purchasing Major Investor’s portion on a pro rata basis.  The closing of the
sale of New Securities by the Company to each Major Investor upon exercise of
its rights under this Section 4 shall take place simultaneously with the closing
of the sale of New Securities to third parties.  For purposes hereof, “New
Securities” means any capital stock (including Common Stock and/or Preferred
Stock) of the Company whether now authorized or not, and rights, convertible
securities, options or warrants to purchase such capital stock, and securities
of any type whatsoever that are, or may become, exercisable or convertible into
capital stock that is deemed to be Additional Shares of Common (as such term is
defined in the Company’s Amended and Restated Certificate of Incorporation)
other than shares of Series A Preferred Stock issued in a Closing after the
Initial Closing (each as defined in the Purchase Agreement).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Major Investor written notice of its intention,
describing the type of New Securities and their price and the general terms upon
which the Company proposes to issue the same.  Each Major Investor shall have
twenty (20) days after any such notice is mailed or delivered (the
“Election Period”) to agree to purchase such Major Investor’s Pro Rata Share of
such New Securities and to indicate whether such Holder desires to exercise its
over-allotment option for the price and upon the terms specified in the notice
by giving written notice to the Company, in substantially the form attached
hereto as Schedule 1, and stating therein the quantity of New Securities to be
purchased.
 
(c) In the event the Holders fail to exercise fully the right of first refusal
and over-allotment rights, if any, within the Election Period, the Company shall
have ninety (90) days thereafter to sell or enter into an agreement (pursuant to
which the sale of New Securities covered thereby shall be closed, if at all,
within ninety (90) days from the end of the Election Period) to sell that
portion of the New Securities with respect to which the Major Investors’ right
of first refusal option set forth in this Section 4.1 was not exercised, at a
price and upon terms no more favorable to the purchasers thereof than specified
in the Company’s notice to Major Investors delivered pursuant to
Section 4.1(b).  In the event the Company has not sold within such ninety (90)
day period following the Election Period, the Company shall not thereafter issue
or sell any New Securities without first again offering such securities to the
Major Investors in the manner provided in this Section 4.1.
 
(d) The right of first refusal set forth in this Section 4.1 may not be assigned
or transferred by the Major Investor, except that such right is assignable by
each Major Investor (i) to any wholly owned subsidiary or parent of, or to any
corporation or entity or individual that is, within the meaning of the
Securities Act, controlling, controlled by or under common control with, any
such Major Investor and (ii) to any other Major Investor or person or entity
that following such assignment or transfer, would be a Major Investor.
 
(e) The right of first refusal granted under this Section 4.1 shall expire
immediately prior to, and shall not be applicable to the first to occur of
(x) the Company’s Qualified Public Offering, or (y) a Change of Control of the
Company. The right of first refusal granted under this Section 4.1 shall not
apply to any public offering of the Company’s capital stock, whether or not such
public offering is a Qualified Public Offering.
 
4.2       Reimbursement of Expenses for Directors
 
.  The Company shall reimburse in full each non-employee director of the Company
for all of such director’s reasonable out-of-pocket expenses incurred as a
result of travel to and from each meeting of the Board of Directors or any
committee thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5
 
Miscellaneous
 
5.1 Amendment
 
.  Except as expressly provided herein, neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and the Holders
holding at least two-thirds (2/3rds) of the Registrable Securities; provided,
however, that Holders purchasing shares of Series A Preferred Stock in a
Subsequent Closing (as defined in the Purchase Agreement) may become parties to
this Agreement, by executing a counterpart of this Agreement without any
amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other Holder. Any such amendment, waiver, discharge or
termination effected in accordance with this paragraph shall be binding upon
each Holder and each future holder of all such securities of Holder.  Each
Holder acknowledges that by the operation of this paragraph, the holders of
two-thirds (2/3rds) of the Registrable Securities will have the right and power
to diminish or eliminate all rights of such Holder under this Agreement.
 
5.2 Notices
 
.  All notices and other communications required or permitted hereunder shall be
in writing and shall be mailed by registered or certified mail, postage prepaid,
sent by facsimile or otherwise delivered by hand or by messenger addressed:
 
(a) if to any Investor or Holder, at such address or facsimile number as shown
in the Company’s records, or, until any such person so furnishes an address or
facsimile number to the Company, then to and at the address of the last holder
of such shares for which the Company has contact information in its records; or
 
(b) if to the Company, to 3855 South 500 West, Suite J, Salt Lake City, UT
84115, Attn: President, or to such other address as the Company shall have
furnished to the Investors.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer.
 
5.3 Governing Law
 
.  This Agreement shall be governed in all respects by the internal laws of the
State of Delaware as applied to agreements entered into among Delaware residents
to be performed entirely within Delaware, without regard to principles of
conflicts of law.
 
5.4 Successors and Assigns
 
.  Except as otherwise provided herein, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.
 
5.5 Entire Agreement
 
.  This Agreement and the exhibits hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.  No party hereto shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.6 Delays or Omissions
 
.  Except as expressly provided herein, no delay or omission to exercise any
right, power or remedy accruing to any party to this Agreement upon any breach
or default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.
 
5.7 Severability
 
.  If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision.  The balance of this
Agreement shall be enforceable in accordance with its terms.
 
5.8 Counterparts
 
.  This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties that execute such counterparts, and all
of which together shall constitute one instrument.
 
5.9 Telecopy Execution and Delivery
 
.  A facsimile, telecopy or other reproduction of this Agreement may be executed
by one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen.  Such execution and delivery shall be
considered valid, binding and effective for all purposes.  At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.
 
5.10 Aggregation of Stock
 
. All shares of Registrable Securities held or acquired by affiliated entities
or persons of an Investor (including but not limited to: (i) a constituent
partner or a retired partner of an Investor that is a partnership; (ii) a
parent, subsidiary or other affiliate of an Investor that is a corporation;
(iii) an immediate family member living in the same household, a descendant, or
a trust therefore, in the case of an Investor who is an individual; or (iv) a
member of an Investor that is a limited liability company) shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement which are triggered by the beneficial ownership of a threshold
number of shares of the Company’s capital stock.
 
5.11 Further Assurances
 
.  Each party hereto agrees to execute and deliver, by the proper exercise of
its corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Agreement.
 
(Signature page follows)


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Investor Rights
Agreement effective as of the day and year first above written.
 
“COMPANY”
 
HZO, INC.
a Delaware corporation
 
By:
Robert G. Pedersen II
President








 
 

--------------------------------------------------------------------------------

 
 
“INVESTOR”
 
vSPRING III, L.P.
a Delaware limited partnership
By:           vSpring Management III, L.L.C.,
Its:           General Partner
 
By:                                                                    
Name:           Ed Ekstrom
Title:           Managing Member




 
 
 

--------------------------------------------------------------------------------

 
“INVESTORS”


NORTHEAST MARITIME INSTITUTE, INC.


By:


Name:                                                                    


Title:                                                                    


 
 

--------------------------------------------------------------------------------

 
 
 “INVESTORS”
 


ZAGG, INC.


By:


Name:                                                                    


Title:                                                                    
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “INVESTORS”


[ADDITIONAL INVESTOR]


By:


Name:                                                                    


Title:                                                                    












 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
INVESTORS


Investor
 
vSpring III, L.P.
2795 E. Cottonwood Pkwy., Suite 360
Salt Lake City, Utah 84121
Attn:  Ed Ekstrom
Tel: (801) 942.8999
Fax: (801) 942.1636
 
Northeast Maritime Institute, Inc.
32 Washington St.
Fairhaven, MA  02719
Attn:  President
Tel: 800-767-4025
Fax: 508-992-1236
 
ZAGG, Inc.
3855 So. 500 W. Suite B
Salt Lake City, UT 84115-4279
Attn:  President
Tel: 801-263-0699
Fax: [_________]
 
[Other Investors]
[Address]
Attn:  [__________]
Tel: [_________]
Fax: [_________]

 




 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
NOTICE AND WAIVER/ELECTION OF
RIGHT OF FIRST REFUSAL
 
I do hereby waive or exercise, as indicated below, my rights of first refusal
under the Investors Rights Agreement dated as of September 25, 2009 (the
“Agreement”):
 
1. Waiver of the Election Period in Which to Exercise Right of First
Offer:  (please check only one)
 
 
(   )
WAIVE in full, on behalf of all Holders, the Election Period provided to
exercise my right of first refusal granted under the Agreement.

 
 
(   )
DO NOT WAIVE the notice period described above.

 
2. Issuance and Sale of New Securities:  (please check only one)
 
 
(   )
WAIVE in full the right of first refusal granted under the Agreement with
respect to the issuance of the New Securities.

 
 
(   )
ELECT TO PARTICIPATE in $__________ [PLEASE PROVIDE AMOUNT] in New Securities
proposed to be issued by hZo, Inc., representing less than my pro rata portion
of the aggregate of $_________ in New Securities being offered in the financing.

 
 
(   )
ELECT TO PARTICIPATE in $__________ in New Securities proposed to be issued by
hZo, Inc., representing my full pro rata portion of the aggregate of
$____________ in New Securities being offered in the financing.

 
 
(   )
ELECT TO PARTICIPATE in my full pro rata portion of the aggregate of $_________
in New Securities being made available in the financing and, to the extent
available, the greater of (x) an additional $__________ [PLEASE PROVIDE AMOUNT]
or (y) my pro rata portion of any remaining investment amount available in the
event other Major Investors do not exercise their full rights of first refusal
with respect to the $__________ in New Securities being offered in the
financing.

 
Date: ___________,
20__                                                           ______________________________________
Signature of Stockholder or Authorized
Signatory
 


Title, if applicable
 
This is neither a commitment to purchase nor a commitment to issue the New
Securities described above.  Such issuance can only be made by way of definitive
documentation related to such issuance.  hZo, Inc. will supply you with such
definitive documentation upon request or if you indicate that you would like to
exercise your first offer rights in whole or in part.
 

